ACCEPTED
                                                                                                       08-14-00241-CV
                                                                                           EIGHTH COURT OF APPEALS
                                    08-14-00241-CV                                                    EL PASO, TEXAS
                                                                                                  5/29/2015 8:30:01 AM
                                                                                                    DENISE PACHECO
                                                                                                                CLERK



                             IN THE COURT OF APPEALS
                         FOR THE EIGHTH DISTRICT OF TEXAS
                                                                FILED IN
                                  EL PASO, TEXAS          8th COURT OF APPEALS
                                                                              EL PASO, TEXAS
ELIA PETTIT                                  §                             5/29/2015 8:30:01 AM
                                             §                                DENISE PACHECO
                      Appellant,             §                                     Clerk
                                             §
        v.                                   §      No. 08-14-00241-CV
                                             §      Trial Court No. 2011-DCV05317
                                             §
BARBARA MAXWELL                              §
                                             §
                      Appellee.              §

                          APPELLEE’S UNOPPOSED
             THIRD MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        COMES NOW BARBARA MAXWELL, Appellee, and files this, her Third Motion for

Extension of Time to File Brief, and would show the Court the following:

        1.   Appellee requests a 30-day extension of time to file Appellee’s Brief. Appellee’s

             brief in this case is due on May 25, 2015. This extension is requested because

             Appellee’s counsel needs additional time to research and brief the issues involved.

        2.   This is Appellee’s third motion for an extension of time to file his Brief. This

             request is not made for purposes of delay, but so that justice may be done.

        3.   James D. Lucas, attorney for Appellant is not opposed to this request.

        WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant an

extension of time to file Appellant’s Brief, and such other and further relief to which she may be

entitled.




                                                                                                   1
                                                 Respectfully submitted,

                                                  /s/ Brock Benjamin
                                                 BROCK BENJAMIN
                                                 747 E. San Antonio, Suite 203
                                                 El Paso, Texas 79901
                                                 Tel: (915) 412-5858
                                                 Fax: (915) 503-2224
                                                 Texas Bar No. 24048167

                                  CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on this the 29th day of May, 2015, a true and
correct copy of the foregoing instrument was served on Mr. James D. Lucas, Attorney at Law,
2316 Montana Avenue, El Paso, Texas 79903.

                                                 /s/ Brock Benjamin
                                                Brock Benjamin




                                                                                           2